58 U.S. 477 (1854)
17 How. 477
CHARLES MINTURN, APPELLANT,
v.
LAFAYETTE MAYNARD, GILBERT A. GRANT, THOMAS G. WELLS, LUCIEN SKINNER, FREDERICK BILLINGS, CHARLES J. BRENHAM, ISAAC T. MOTT, J. DE LA MONTAGNE, E.M. NEAL, AND THOMAS L. CHAPMAN.
Supreme Court of United States.

It was argued by Mr. Brent and Mr. May, for the appellant, and by Mr. Cutting, for the appellees.
Mr. Justice GRIER delivered the opinion of the court.
The respondents were sued in admiralty, by process in personam. The libel charges that they are owners of the steamboat Gold Hunter; that they had appointed the libellant their general agent or broker; and exhibits a bill, showing a balance of accounts due libellant for money paid, laid out, and expended for the use of respondents, in paying for supplies, repairs, and advertising of the steamboat, and numerous other charges, together with commissions on the disbursements, &c.
The court below very properly dismissed the libel, for want of jurisdiction. There is nothing in the nature of a maritime contract in the case. The libel shows nothing but a demand for a balance of accounts between agent and principal, for which an action of assumpsit, in a common law court, is the proper remedy. That the money advanced and paid for respondents was, in whole or in part, to pay bills due by a steamboat for repairs or supplies, will not make the transaction maritime, or give the libellant a remedy in admiralty. Nor does the local law of California, which authorizes an attachment of vessels for supplies or repairs, extend to the balance of accounts between agent and principal, who have never dealt on the credit, pledge, or security of the vessel.
The case is too plain for argument.
The judgment of the court of admiralty, dismissing the libel for want of jurisdiction, is affirmed with costs.


*478 Order.
This cause came on to be heard on the transcript of the record from the district court of the United States for the northern district of California, and was argued by counsel. On consideration whereof it is now here ordered, adjudged, and decreed by this court, that the decree of the said district court in this cause be, and the same is hereby affirmed, with costs.